Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

  FLORENCE WILLIAMS,

                 Plaintiff,

  vs.

  CHI-ADA CORPORATION,
  a Limited Liability Company, and
  BARTHOLOMEW OKORO, an Individual,

              Defendants.
  ________________________________________/

                                             COMPLAINT

         COMES NOW Plaintiff, FLORENCE WILLIAMS, by and through her undersigned counsel,

  and sues the Defendants, CHI-ADA CORPORATION (hereinafter, referred to as “CHI-ADA”), and

  BARTHOLOMEW OKORO, individually, (hereinafter, collectively referred to as “Defendants”)

  and allege as follows:

         1.      That Plaintiff, a former employee of the Defendants, brings this action to recover

  compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

  U.S.C. § 201 et seq.. The gravamen of this case is that the Plaintiff was retaliated against for

  pursuing her rights under the FLSA in violation of Federal law.

         2.      That jurisdiction is conferred on this Court by 29 U.S.C. § 215(a)(3) (“anti-retaliation

  provision”), 28 U.S.C §§ 1331 and 1367, and 42 U.S.C. §2000e-5(f)(3).

         3.      That the unlawful employment practices alleged below occurred and/or were

  committed within this judicial district.




                                                     1
Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 2 of 6



          4.      That at all times material hereto, Plaintiff was and is presently a resident of this

  judicial district, sui juris and otherwise within the jurisdiction of this Court.

          5.      That at all times material hereto, Defendants were the employers of the Plaintiff, were

  conducting business in this judicial district, and whether ‘employers’ or not under the FLSA, are still

  subject to the anti-retaliation provision of the FLSA. “The FLSA's prohibition on retaliation is

  broader than its coverage of minimum wage or overtime wage violations, and applies even if the

  employee cannot show ‘individual coverage’ or ‘enterprise coverage.’” Obregon v. Jep Family

  Enterprises, Inc., 710 F. Supp. 2d 1311, 1314 (S.D. Fla. 2010); see Wirtz v. Ross Packaging Co., 367

  F.2d 549, 550–51 (5th Cir.1966) (the “unambiguous language of the statute refutes the district

  court's view that either the employee or her employer must be engaged in activities covered by the

  [FLSA's] wage and hour provisions in order for the strictures against discriminatory discharge to be

  invoked.”).

          6.      That at all times material hereto, Defendant, BARTHOLOMEW OKORO

  individually, acted directly in the interests of her employer, the Defendant, CHI-ADA, in relation to

  the Plaintiff, and this individual Defendant exercised the requisite legal control and otherwise

  administered the illegal acts as described herein on behalf of the Defendant, CHI-ADA.

          7.      Defendants have been at all times material engaged in interstate commerce, and

  Defendants’ annual gross revenues derived from this interstate commerce, upon information and

  belief, are in excess of $500,000.00 for the relevant time period.

          8.      Plaintiff began working for the Defendants since 2013 as a cleaning person.

          9.      On July 19, 2019, Plaintiff picked up her check, but after she had left, she

  immediately got a call saying she was given the incorrect check by mistake and to come back.

          10.     Plaintiff returned and gave back the check that she took by accident, and then waited




                                                       2
Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 3 of 6



  to get her correct check.

           11.    However, this was never provided to her and Plaintiff was informed that someone

  else must have received her check.

           12.    Plaintiff requested that a new check be written, or at least an idea as to when she

  would receive her check.

           13.    In turn, Plaintiff was never provided an answer, not provided her new check, and

  instead told she was on her own.

           14.    Plaintiff vehemently objected to this, as she needed her check.

           15.    There was no response, and thus Plaintiff was not paid her minimum wages.

           16.    Plaintiff then contacted Miami-Dade Transit regarding the non-payment, who in turn

  contacted the Defendants and demanded that Plaintiff be paid.

           17.    In retaliation for this complaint, Plaintiff went from full-time work to only three days

  per week, cutting her pay by around 40%.

           18.    In addition, despite lesser hours, Plaintiff was assigned to a different and more

  dangerous location in Downtown Miami, despite previously working the Central Garage for many

  years.

           19.    Given this reduction in pay and change in her location, Plaintiff resigned from her

  employment.

                                              COUNT I
                                           FLSA – CHI-ADA

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19 of

  this Complaint.

           20.    That Plaintiff is entitled to minimum wage for hours worked pursuant to the FLSA.




                                                      3
Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 4 of 6



         21.     That by reason of the intentional, willful and unlawful acts of the Defendant, CHI-

  ADA in violation of the FLSA, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff, FLORENCE WILLIAMS, demands judgment against the

  Defendant, CHI-ADA, for all damages and relief under the FLSA, including attorneys’ fees, costs

  and expenses, in addition to all other relief this Court deems just and proper.



                                          COUNT II
                                FLSA – BARTHOLOMEW OKORO

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19 of

  this Complaint.

         22.     That Plaintiff is entitled to minimum wage for hours worked pursuant to the FLSA.

         23.     That by reason of the intentional, willful and unlawful acts of BARTHOLOMEW

  OKORO in violation of the FLSA, Plaintiffs have suffered damages.

         WHEREFORE, Plaintiff, FLORENCE WILLIAMS, demands judgment against the

  Defendant, BARTHOLOMEW OKORO, for all damages and relief under the FLSA, including

  attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                         COUNT III
                                 FLSA RETALIATION-CHI-ADA

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19 of

  this Complaint.

         24.     The Defendant, CHI-ADA’s reduction of Plaintiff’s hours and change in location,

  prompting her resignation, was directly in retaliation for her complaints of FLSA violations.

         25.     The Defendant, CHI-ADA’s constructive discharge of the Plaintiff was for her

  lawfully having engaged in a statutorily protected activity.




                                                     4
Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 5 of 6



         26.     The Defendant, CHI-ADA’s conduct constitutes unlawful retaliation under the FLSA,

  and such actions were willful and malicious and, as a direct and proximate result of the Defendant’s

  unlawful and retaliatory conduct, the Plaintiff has suffered damages.

         WHEREFORE, Plaintiff, FLORENCE WILLIAMS, demands judgment against the

  Defendant, CHI-ADA, for all damages and relief under the FLSA, including attorneys’ fees, costs

  and expenses, in addition to all other relief this Court deems just and proper.



                                      COUNT IV
                       FLSA RETALIATION-BARTHOLOMEW OKORO

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19 of

  this Complaint.

         27.     The Defendant, BARTHOLOMEW OKORO’s reduction of Plaintiff’s hours and

  change in location, prompting her resignation, was directly in retaliation for her complaints of FLSA

  violations.

         28.     The Defendant, BARTHOLOMEW OKORO constructive discharge of the Plaintiff

  was for her lawfully having engaged in a statutorily protected activity.

         29.     The Defendant, BARTHOLOMEW OKORO’s conduct constitutes unlawful

  retaliation under the FLSA, and such actions were willful and malicious and, as a direct and

  proximate result of the Defendant’s unlawful and retaliatory conduct, the Plaintiff has suffered

  damages.

         WHEREFORE, Plaintiff, FLORENCE WILLIAMS, demands judgment against the

  Defendant, BARTHOLOMEW OKORO, for all damages and relief under the FLSA, including

  attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.




                                                     5
Case 0:19-cv-62614-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 6 of 6



                                  DEMAND FOR JURY TRIAL

        Plaintiff, FLORENCE WILLIAMS, demands trial by jury.

        Dated: October _, 2019.                  Respectfully submitted,

                                                 Law Offices of Levy & Levy, P.A.
                                                 1000 Sawgrass Corp. Parkway, #588
                                                 Sunrise, Florida 33323
                                                 Telephone: (954) 763-5722
                                                 Facsimile: (954) 763-5723
                                                 Email: david@levylevylaw.com
                                                 Service Email: assistant@levylevylaw.com
                                                 Counsel for Plaintiff


                                                 /s/ David M. Cozad
                                                 DAVID M. COZAD, ESQ.
                                                 F.B.N.: 333920




                                             6
